Citation Nr: 1122963	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  10-19 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to an increased (compensable) rating for plantar fasciitis of the right heel.  

2.  Entitlement to an increased (compensable) rating for plantar fasciitis of the left heel.  

3.  Entitlement to service connection for chronic arthritis.  

4.  Entitlement to service connection for bilateral hip condition.  

5.  Entitlement to service connection for bilateral leg fracture.  

6.  Whether new and bacterial evidence has been submitted to reopen the claim for service connection for a back condition (claimed as a lumbar spine condition).  

7.  Whether new and material evidence has been submitted to reopen the claim for service connection for a neck condition (claimed as a cervical spine condition).  

8.  Entitlement to service connection for depression, to include sleep disturbance and insomnia.  

9.  Entitlement to service connection for bilateral knee condition.  

10.  Entitlement to service connection for numbness of the lower extremities.  

11.  Entitlement to service connection for numbness of the upper extremities.  

12.  Entitlement to a total rating based upon individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and November 2009 rating decisions of the San Juan, Puerto Rico, Department of Veterans' Affairs (VA) Regional Office (RO), which denied the issues on appeal.   

The issues of entitlement to service connection for chronic arthritis, bilateral hip condition, bilateral leg fracture, depression, bilateral knee condition, back condition, neck condition, numbness of the upper and lower extremities and TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Plantar fasciitis of the right heel does not result in moderate foot disability.  

2.  Plantar fasciitis of the left heel does not result in moderate foot disability. 

3.  Service connection for a back condition (claimed as a lumbar spine condition) was denied by rating decision of June 2004.  The Veteran did not timely appeal the decision within one year of notice of the denial.  

4.  Evidence received subsequent to the June 2004 rating decision raises a reasonable possibility of substantiating the claim of service connection for a back condition (claimed as a lumbar spine condition).  

5.  Service connection for a neck condition (claimed as a cervical spine condition) was denied by rating decision of June 2004.  The Veteran did not timely appeal the decision within one year of notice of the denial.  

6.  Evidence received subsequent to the June 2004 rating decision raises a reasonable possibility of substantiating the claim of service connection for a neck condition (claimed as a cervical spine condition).  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for plantar fasciitis of the right heel have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5020, 5284 (2010).

2.  The criteria for a compensable rating for plantar fasciitis of the left heel have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5020, 5284  (2010).

3.  The June 2004 RO decision which denied service connection for a back condition (claimed as a lumbar spine condition) is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2010). 

4.  Evidence submitted subsequent to the June 2004 denial of service connection for a back condition (claimed as a lumbar spine condition) is new and material.  
38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2010).  

5.  The June 2004 RO decision which denied service connection for a neck condition (claimed as a cervical spine condition) is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2010).  

6.  Evidence submitted subsequent to the June 2004 denial of service connection for a neck condition (claimed as a cervical spine condition) is new and material.  
38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

At the outset, the Board is reopening the claims for service connection for the Veteran's back and neck conditions.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

As to the claims of increased rating, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in July 2008 and July 2009.  The letters fully addressed the notice elements.  These letters advised the Veteran of the information required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The July 2008 letter informed the Veteran of how VA determined disability rating and effective dates.  See Dingess.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The RO associated the Veteran's service treatment records, VA treatment records, and a private treatment record with the claims file.  A records request was made to the Social Security Administration (SSA) with respect to any claim the Veteran may have made.  The SSA responded in May 2010 that no such records existed.  No outstanding evidence has been identified.  

The Veteran underwent a VA examination in April 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Recognition is given to the fact that it appears that the Veteran's claims file was not available for review in connection with the examination.  Such is not necessarily fatal in determining the adequacy of a VA examination.  Indeed, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United States Court of Appeals for Veterans Claims (Court) held that the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Although the claims file was not reviewed, the examiner states that the Veteran's medical records were reviewed (possibly electronically), the examination was thorough, and well reasoned, and took into account the Veteran's personal history/complaints.  The Board therefore finds the examination to be adequate for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the increased rating issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating 

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  

38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 .

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervations, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or misaligned joints due to a healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

The Veteran claims that his bilateral plantar fasciitis (left and right foot) is more severe than the current evaluation reflects.  

By rating decision of January 1982, service connection for arthralgia, left heel and right heel was granted.  A noncompensable rating was awarded for both feet, effective July 1981.  By rating decision of June 2004, the foot disabilities were recharacterized as plantar fasciitis of the left heel and plantar fasciitis of the right heel.  The noncompensable ratings remained in effect and have remained in effect since that time.  

The Veteran's plantar fasciitis of the left heel and plantar fasciitis of the right heel are rated by analogy to Diagnostic Code 5020 -synovitis.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury which not only the functions affected, but the anatomical localization and symptomatology are closely analogus.  38 C.F.R. § 4.20.  The disabilities are rated under DCs 5299- 5020.  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Here, the Veteran's service-connected left and right plantar fasciitis disabilities are rated as analogous to synovitis under DC 50200. 38 C.F.R. § 4.20.  Under 38 C.F.R. § 4.71a, diagnostic codes 5013 through 5024 are to be rated based on limitation of motion of affected parts, as arthritis, degenerative [Diagnostic Code 5003].  

Under Diagnostic Code 5284, a 10 percent rating is assigned for a moderate foot injury. 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The Veteran underwent a VA examination in April 2010.  He claimed an increase in disability for plantar fasciitis of the left and right heels, previously diagnosed as arthralgia, left and right heel.  He stated that he had pain, swelling, and stiffness of both feet while standing and walking.  These symptoms were located in the plantar area.  Heat, redness, weakness, and lack of endurance was not shown.  Physical examination showed objective evidence of tenderness in the right and left plantar areas.  Callosities were noted as evidence of abnormal weight bearing in both the left and right feet.  There was no evidence of skin or vascular foot abnormality of either foot.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones of either foot.  The diagnosis was bilateral plantar fasciitis.  The Veteran indicated that his bilateral plantar fasciitis affected his daily activities.  The bilateral plantar fasciitis had a severe effect on chores and shopping.  It prevented exercise, sports, recreation, and driving.  The disability had a moderate effect on traveling.  It had no effect on feeding, bathing, dressing, toileting, or grooming.  The Veteran indicated that his usual occupation was that of a truck driver but that he had been retired from that profession since 1990.  He said the cause of the retirement was due in part, to his foot condition.  

After a review of the evidence of record, the evidence does not show that the Veteran's plantar fasciitis of the left and right heels meets the criteria for a compensable rating.  Initially, while there was tender in the plantar area of both feet, there is no limitation of motion of the left or right foot shown.  There was also no objective evidence of weakness, instability, swelling, or stiffness.  Further, aside from other than callosities, as evidence of abnormal weight bearing, there were no abnormalities shown.  The Board's attention is also drawn to the contemporaneous VA outpatient treatment records.  Notably, while he is noted to have between 18 and 22 health problems, there is no specific reference to complaints or treatment of the feet/heels.  Musculoskeletal examinations also make no findings to abnormalities/disabilities of the feet/heels.  The totality of the evidence simply fails to support a finding of moderate disability of either foot.  

Even when the provisions of 38 C.F.R. §§ 4.40 and 4.45 as well as DeLuca are considered, the evidence does not show that the Veteran has met the criteria for a compensable rating under Diagnostic Code 5284 as there is no evidence of a moderate disability of either foot.  Rather, his left and right foot disabilities have not shown any findings other than tenderness and abnormal weight bearing.  The Board finds that the evidence of pain on use and other symptoms, in conjunction with the minimal objective physical findings, is insufficient to establish a moderate disability.  Although he reports pain, and indicates that he has flare-ups on a daily basis that are constant, he had no essentially functional loss due to pain, other than his complaints of difficulty walking.  Of most import, however, there was no objective evidence of swelling, instability, weakness, or limitation of motion on examination.  Indeed, as noted above, there is a complete absence of complaints or treatment for foot or heel disability in the VA outpatient treatment records.  The Board is unable to conclude that this level of functioning is indicative of a moderate disability.  

Additionally, the Board has considered ratings under various other diagnostic codes.  There was no evidence of pes planus (DC 5276), weak foot (DC 5277), claw foot (DC 5278), hallux valgus (DC80), or malunion or nonunion of the metatarsal or tarsal bones (DC 5283).  

The Board has considered the Veteran's statements that his disability is worse than reflected by the current rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his left and right plantar fasciitis disabilities- according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's left and right plantar fasciitis has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination report) directly address the criteria under which these disabilities are evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, compensable ratings for left and right plantar fasciitis of the heels, are not warranted on a schedular basis.  

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating. Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." Id.  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The evaluation of the Veteran's left and right plantar fasciitis was applied to the applicable rating criteria and case law.  The applicable criteria provide for higher ratings, and the Board fully explained why the higher ratings were not warranted.  Given that the applicable schedular rating criteria are more than adequate in this instance, the Board need not consider whether the Veteran's left and right plantar fasciitis disabilities include exceptional factors.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Nevertheless, the Board observes that there is no evidence that the Veteran's bilateral plantar fasciitis has resulted in frequent hospitalizations or marked interference with employment.

New and Material 

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When an appellant seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and material."   Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single 'matter' for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Veteran's claims of a back condition (claimed as a lumbar spine condition) and a neck condition (claimed as a cervical spine condition) were denied in a June 2004 rating decision.  The RO essentially determined that the evidence of record failed to establish that the Veteran's current "backache condition" and pain in the "cervical area" were related to his active service.  The Veteran did appeal the June 2004 denial and the claims have since become final.  

The Veteran most recently filed to reopen the claims for service connection for a back condition and a neck condition.  A May 2009 rating decision continued to deny the claims.  The RO determined that the evidence presented to reopen the claims was not new and material to reopen the claims for service connection for a back condition (claimed as a lumbar spine condition) and a neck condition (claimed as a cervical spine condition).  The Veteran continued to argue that he had a back and neck conditions related to a fall in active service.  

The evidence received since the June 2004 final decision includes VA outpatient treatment records and a medical statement from Dr. N.A.O., the Veteran's physician. 

Significantly, there are VA outpatient treatment records showing that the Veteran receives ongoing care for lumbago, lumbar myofascitis, cervical myofascitis, and cervical and lumbar radiculopathy.  None of this treatment has been attributed to an inservice occurrence.  However, the Board observes that the record also now includes a May 2009 medical opinion from the Veteran's private physician that indicates, in pertinent part, the Veteran fell from a second floor balcony and fell on his feet and then on his back.  Since that incident, he presented with back and neck problems.  A fall on his feet and back with impact on that area can cause damage and subsequent degenerative problems.  Alignment problems were also present and in consequence, presented weight bearing problems.  This brought problems at the neck and back which due to bad posture, loss of correct alignment, and loss of curvature of the cervical, thoracic, and lumbar lordosis, put more stress on the vertebrae that could present disc bulging and herniation.  It also caused radiculopathy and neuropathy.   

This evidence, which is new, is also considered to be material as it relates to an unestablished fact, which is that the Veteran experiences an active problem with his lumbar and cervical spines that is either caused or aggravated by his fall in service.   This evidence raises a reasonable possibility of substantiating the claims for service connection for a back condition (claimed as a lumbar spine condition) and a neck condition (claimed as a cervical spine condition), and to that extent, the claims are reopened.  Having reopened the claims, the Board finds these claims require remand for further development.  


ORDER

A compensable rating of plantar fasciitis of the left heel is denied.  

A compensable rating of plantar fasciitis of the right heel is denied.  

New and material evidence has been received and the Veteran's claim for service connection for a back condition (claimed as a lumbar spine condition) is reopened and to this extent, the appeal is granted.  

New and material evidence has been received and the Veteran's claim for service connection a neck condition (claimed as a cervical spine condition) is reopened and to this extent, the appeal is granted.  


REMAND

The Veteran is claiming service connection for low back disability, neck disability, chronic arthritis, bilateral leg fracture, bilateral hip condition, bilateral knee condition, depression, to include sleep disturbance and insomnia, and numbness of the lower and upper extremities.  He asserts that while in service, he fell from a balcony on the second floor, fell on his feet and then on his back.  He says he injured his back and neck.  He adds that fractured both of his legs and sustained knee and hip conditions.  He also claims that the fall resulted in his chronic arthritis and numbness of both upper and lower extremities.  He maintains that because of his medical problems, he now has depression and insomnia.  He also has claimed that he is unable to work due to service-connected disabilities.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In the present case, service treatment records document the Veteran's fall from the second floor balcony and that he was taken to the hospital as a result.  There is also post-service evidence from Dr. N.A.O. that documents treatment for the aforementioned disabilities.  The May 2009 statement from Dr. N.A.O. also links all of the Veteran's claimed disabilities to the in-service fall.

Based on the evidence set forth, the Veteran requires VA examinations to determine whether any of the current disabilities had onset in service or is otherwise etiologically related thereto.  Also, a psychiatric examination is necessary to determine if his depression is due to or aggravated by any service-connected disabilities.  

Further, as for the Veteran's claims for service connection for a back (lumbar) and a neck (cervical) disorder, his claim for these disorders were reopened because of an opinion that indicated that these disorders were caused as a result of a fall in service.  He also argues that his current back (lumbar) and neck (cervical) conditions were caused or aggravated by his service-connected plantar fasciitis.    He is advised since the Veteran raises the alternate theory of secondary service connection, the provisions of applicable regulation, 38 C.F.R. § 3.310, were amended in October 2006.  

The Veteran was not previously given the revised laws and regulations for secondary service connection.  He must be notified of such, prior to final adjudication of the claim.  

Finally, with regard to the Veteran's claim for TDIU, the Board finds that this claim is inextricably intertwined with the other issues on appeal.  As such, they must be considered together, and thus a decision by the Board on the Veteran's TDIU claim would at this point be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  That issue will be addressed after consideration of the other issues on appeal.   

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran adequate VCAA notice of the regulations pertaining to claims for service connection on a secondary.

2.  Contact the Veteran and ask him to provide the name(s) of all health care providers that have treated him for his aforementioned conditions since service discharge.  Further, upon requesting the necessary release, the Veteran's treatment records from Dr. N.A.O., if any, should be obtained and associated with the claims folder.  Any negative development should be properly annotated into the claims file.  

3.  The Veteran should be afforded an appropriate VA orthopedic and neurological medical examination.  The claims folder must be made available and reviewed by the examiner.  All indicated studies, to include x-ray examination, should, be performed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed chronic arthritis, bilateral hip condition, bilateral knee condition, bilateral leg fracture, back (lumbar) condition, neck (cervical) condition, and numbness, upper and lower extremities had onset in-service or within one year of service discharge or is otherwise shown to have been incurred in or due to an event of service, to include the documented in-service fall.  

The examiner should also provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed back (lumbar) and/or neck (cervical) conditions were caused by or aggravated by his service-connected bilateral plantar fasciitis.  If it is determined that aggravation beyond the natural progress of disorder exists, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service connected aggravation.  

In offering these assessments, the examiner must discuss the Veteran's documented in-service fall and subsequent injuries as well as Dr. N.A.O.'s May 2009 opinion and the Veteran's report regarding the onset and/or chronicity of the pertinent symptoms.  

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions. If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  

4.  The Veteran should be afforded an appropriate VA psychiatric examination.  The claims folder must be made available and reviewed by the examiner.  All indicated studies, should, be performed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed depression, to include sleep disturbance and insomnia, had onset in-service or within one year of service discharge or is otherwise shown to have been incurred in or due to an event of service, or due to or aggravated by a service-connected disability.  If it is determined that aggravation beyond the natural progress of disorder exists, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service connected aggravation.  

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  

5.  Then, readjudicate the issues on appeal.  The issue of entitlement to TDIU, which is inextricably intertwined with the issues on appeal, should also be readjudicated.  If the benefits sought on appeal are not granted, he and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


